Citation Nr: 0903604	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, right great toe.

2. Entitlement to an initial (compensable) rating for 
service-connected nephrolithiasis.

3. Entitlement to an initial (compensable) rating for 
service-connected skin diseases, diagnosed as hyperkeratosis 
and actinic cheilitis.

4. Entitlement to an initial (compensable) rating for 
service-connected hemorrhoids.

5. Entitlement to an initial (compensable) rating for 
service-connected gastroesophageal reflux disease (GERD).

6. Entitlement to service connection for 
hypercholesterolemia.

7. Entitlement to service connection for multiple allergies.

8. Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from June 1959 
to February 1963.  He served on active in the Army from 
December 1991 to February 2002, and he reports additional 
service from July 1987 to November 1991.  His MOS was medical 
surgical/operating room nurse.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, in pertinent part, granted service connection for 
nephrolithiasis, actinic cheilitis, hemorrhoids and 
gastroesophageal reflux disease (GERD), evaluating these 
disabilities as noncompensable, effective March 1, 2002.  The 
RO also denied service connection for hypercholesterolemia, 
allergies, and bronchitis.  The RO issued a notice of the 
decision in April 2002, and the veteran timely filed a Notice 
of Disagreement (NOD) in April 2003.  The RO provided a 
Statement of the Case (SOC) in May 2004 and the veteran 
timely filed a substantive appeal that same month.  The RO 
provided a Supplemental Statement of the Case (SSOC) in July 
2006 and October 2007.

Also in February 2002, the RO granted service connection for 
degenerative joint disease of the right great toe, evaluating 
this disability as noncompensable, effective March 1, 2002.  
The RO issued a notice of the decision in April 2002, and the 
veteran filed a NOD in April 2003.  The RO provided a SOC in 
May 2004, and the veteran timely filed a substantive appeal 
that same month.  In a July 2006 rating decision, the RO 
increased the disability rating of the degenerative joint 
disease of the right great toe to10 percent.  As the veteran 
has not been granted the maximum benefit allowed, the veteran 
is presumed to be seeking a higher rating and this claim is 
still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The veteran requested a Central Office hearing on this 
matter, and received notice of the date and location of said 
hearing.  The veteran, however, failed to appear at the 
required time.  In addition, the representative's October 
2007 statement indicates that the veteran "has elected to 
have his file forwarded to the BVA for a decision."  Not 
having received a request for postponement and pursuant to 38 
C.F.R. § 20.704(d), the Board will proceed with its 
adjudication of the appeal "as though the request for a 
hearing had been withdrawn."  38 C.F.R. § 20.704(d); accord 
Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996) (discussing 
provisions of § 20.704(d)).

The Board notes that in a January 2005 statement, the veteran 
appeared to raise an informal claim of service connection for 
heart disease.  VA treatment records indicate that a July 
2004 stress test revealed a fixed defect compatible with 
chronic ischemia or prior infarct.  The veteran also raised 
an informal claim of total disability based on individual 
unemployability (TDIU) in a June 2006 statement. These issues 
are not developed for appellate consideration and are 
referred to the RO for appropriate action.   

The Board also notes that the veteran filed claims for 
service connection for PTSD with panic attacks and 
depression, in June 2006.  The RO has not yet provided a 
rating decision with respect to these claims.  Further 
development by the RO is needed regarding these claims.




Other Matters

Previously on appeal were claims of entitlement to service 
connection for erectile dysfunction (ED) and constipation.  
In a July 2006 decision, the RO granted service connection 
for ED, but denied special monthly compensation, and granted 
service connection for constipation.  Such action effectively 
removed these matters from the Board's jurisdiction.  (The 
veteran did not appeal for a higher rating or earlier 
effective date assigned for either disability.)  

The claims for initial compensable ratings for 
nephrolithiasis and hemorrhoids; a rating in excess of 10 
percent for degenerative joint disease of the right great 
toe; and service connection for food allergies are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, the prejudice raised by such has 
been rebutted.

2. Prior to and after August 2002, the veteran's service-
connected hyperkeratosis and actinic cheilitis of the upper 
lip did not produce more than slight disfigurement; the 
preponderance of the evidence is against a finding of poor 
nourishment, ulceration, tenderness, pain, or exfoliation, 
exudation or itching involving an exposed surface or 
extensive area, or since August 2002, 5 percent or more 
involvement of the entire body, or at least 5 percent 
involvement of exposed areas.

3. Since August 2002, the veteran's hyperkeratosis and 
actinic cheilitis of the upper lip have been manifested by 
only one characteristic of disfigurement; the preponderance 
of the evidence is against a finding of involvement of at 
least 5 percent of his entire body or an exposed area; 
treatment has not included intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs.

4. The veteran's service-connected GERD is manifested by 
symptoms of recurrent epigastric distress with dysphagia and 
heartburn, which require daily medication; however, the 
preponderance of the evidence is against a finding that his 
GERD is manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain that is 
productive of considerable impairment of health. 

5. Hypercholesterolemia is a laboratory finding; it is not 
productive of functional impairment; it is not a disease for 
VA compensation purposes.

6. The medical evidence shows that the veteran's allergic 
rhinitis was first diagnosed three years after service and 
the preponderance of the competent evidence is against a 
finding of a causal link between this disorder and any 
incident of active service.

7. The medical evidence shows that the veteran received 
treatment for and was diagnosed with bronchitis on at least 
four occasions during service; he has a nursing background 
and has credibly stated that he has had recurrent relevant 
symptoms since service; it is at least as likely as not that 
the veteran's current chronic bronchitis had its onset during 
his period of active duty. 


CONCLUSIONS OF LAW

1. The criteria for an initial or staged compensable 
schedular rating for the veteran's actinic cheilitis and 
hyperkeratosis (other than the upper lip scar) have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800-7806, 7819 (2002 & 2008).

2. The criteria for an initial 10 percent schedular rating 
for an upper lip scar, but no more than 10 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.118, Diagnostic Codes 7800, 7819 (2008).

3. The criteria for an initial 10 percent schedular rating 
for GERD, but no more than 10 percent, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.20, 4.114, Diagnostic Code 7399-7346 (2008).  

4. Service connection for hypercholesterolemia is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008); 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

5. Allergic rhinitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.380 (2008).  

6. With the application of the doctrine of reasonable doubt, 
service connection for bronchitis is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 and January 2005 letters sent to the veteran by 
the RO adequately apprised him of most of the information and 
evidence needed to substantiate the claims, and of the notice 
this correspondence failed to provide, no prejudice to the 
veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2004 and January 2005 letters from the RO 
satisfy these mandates.  They informed the veteran about the 
type of evidence needed to support the claims for service 
connection and higher initial ratings addressed in this 
decision.  These letters clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  They made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  Although not required to do so, the RO also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  See 73 
Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that for 
"applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no 
longer requires that VA request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim").  The veteran was effectively informed of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims in a July 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
February 2002 RO decision that is the subject of this appeal 
in its May 2003, November 2004, or January 2005 letters.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 889 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction. (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra.  
"[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law."  Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that, 
notwithstanding the RO's belated VCAA notice, it cured this 
defect by providing complete VCAA notice together with 
readjudication of the claim, as demonstrated by the May 2004 
SOC and the July 2006 and October 2007 SSOCs.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  Furthermore, the 
Board finds that any presumed prejudice with respect to the 
claim for service connection for hypercholesterolemia is 
rebutted because, as explained below, hypercholesterolemia is 
a laboratory finding and as such, any claim for service 
connection must be denied as a matter of law.  Thus, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  The veteran thus was 
not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the veteran's service medical records for his first 
period of active duty (1959-1963) appear to have been lost.  
NPRC has indicated that they have no such records.  Under 
such circumstances, the Court has held that VA has a 
heightened duty "to consider applicability of the benefit of 
the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005), quoting Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer, 19 Vet. App. at 218.

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a 2004 VA examination.  Of the three claims for 
service connection, as noted above, one is denied as a matter 
of law (hypercholesterolemia) and one (bronchitis) is 
granted.  With respect to the third claim, service connection 
for allergic rhinitis, there is no contemporaneously recorded 
medical evidence of a diagnosis until several years post-
service and the preponderance of the evidence is against a 
nexus between a current diagnosis and service.  Under these 
circumstances, there is no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The 2004 VA examination was thorough in nature and adequate 
for the purposes of deciding the claims for higher ratings.  
The Board finds that the medical evidence of record is 
sufficient to resolve these issues; VA has no further duty to 
provide an examination or opinion.  38 C.F.R. § 3.326. 3.327 
(2008).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of showing 
in-service incurrence and medical nexus") (Emphasis in 
original); see 38 C.F.R. § 3.303(b) ("Chronicity and  
continuity").  It provides that "[w]ith chronic disease shown 
as such in service . . . subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any  
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  38 
C.F.R. § 3.303(b).  It does mean, however, that in order to 
demonstrate the existence of a chronic disease in service,  
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as  
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . .  
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in  
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).  

Service Connection for Hypercholesterolemia

Hypercholesterolemia or elevated serum (blood) cholesterol is 
not a disability for which VA compensation benefits are 
payable.  Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  See Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  It is also pertinent to note that the term 
"disability," as used for VA purposes, refers to a condition 
resulting in an impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is 
no indication that the veteran's hypercholesterolemia is 
manifested by any such impairment.

The veteran's claimed condition is a laboratory test result.  
Nothing in the medical evidence reflects that he has a 
current or underlying disability manifested by 
hyperlipidemia.  There are no symptoms, clinical findings, or 
other manifestations, or any deficits in bodily functioning 
associated with this laboratory finding.  As such, it is not 
a disability within the meaning of the law granting 
compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303; Allen, supra.

While the veteran is a registered nurse, he has not argued 
that his hypercholesterolemia, a laboratory finding, is 
symptomatic and to the extent that he is claiming such is a 
manifestation of a disease (versus a risk factor in 
developing certain diseases), the fact that the post-service 
medical evidence does not suggest such an underlying disease 
outweighs such a contention.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It is 
pertinent to note that the post-service medical records 
include examinations performed by physicians who have more 
training in the diagnosis of disease and who examined the 
veteran and have failed to diagnose a disability or disease 
manifested by an elevated serum (blood) cholesterol level.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  As high serum 
cholesterol is a laboratory result and does not represent a 
disability in and of itself, the Board finds that service 
connection for hypercholesterolemia must be denied.  Id.; see 
also 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2008); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996); 
Allen, supra

Service Connection for Allergic Rhinitis

The October 2001 separation examination does not reflect any 
pertinent complaints.  

Upon a December 2001 examination, the veteran indicated that 
he was allergic to Baycol and Zocor.

A July 2003 VA treatment note indicates that the veteran was 
allergic to Baycol.  He reported seasonal and intermittent 
rhinitis with recurrent sinusitis and headaches.  The 
diagnosis was seasonal rhinitis.

An October 2004 VA treatment note indicates that the veteran 
complained of itchy, runny nose and eyes, as well as 
coughing, sneezing, and nasal congestion.  The diagnosis was 
allergic rhinitis.  

In the December 2004 examination, the veteran reported an 
allergic reaction to Baycol several years prior.  The 
clinician noted that upon further questioning, the veteran 
also complained of allergic rhinitis.  He complained of sinus 
congestion and rhinorrhea, and noted that pollen and other 
allergens exacerbated his symptoms.  He used Sudafed and 
Claritin daily.  There was no evidence of sinus pressure, 
nasal obstruction, or purulent discharge.  The clinician was 
"unable to locate objective data to support allergic 
rhinitis having its onset during active military duty."

In a January 2005 statement, the veteran claimed that his 
allergies were an "ongoing problem."
                                          
A June 2005 VA treatment record indicates that the veteran 
had a CT scan of his sinuses to rule out sinusitis.  The 
clinician stated that "the clinical history given is too 
long to come to a definite conclusion."  The CT scan 
revealed findings suggestive of bilateral maxillary sinusitis 
with mucosal thickening, more severe on the left.  
                                                                             
In a June 2006 correspondence, the veteran indicated that a 
private provider had recommended weekly allergy shots.  

The December 2004 VA examiner diagnosed allergic rhinitis but 
did not link the condition to service.  The VA clinical notes 
also identify the veteran's rhinitis as allergic in nature.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  38 
C.F.R. § 3.380 (2008).  The Board does not dispute that the 
veteran has had episodes of allergic rhinitis; however, the 
preponderance of the evidence is against a nexus between 
chronic or recurrent rhinitis and the veteran's active 
service.  Consequently, this claim must also be denied.   
                                           
Service Connection for Bronchitis

A February 1995 service medical record indicates that the 
veteran was coughing, wheezing, and having trouble breathing.  
The clinician diagnosed acute bronchitis.  June 1998, August 
1999, and August 2001 medical reports contain similar 
complaints of a cough, and the clinicians diagnosed the 
veteran with bronchitis.

A January 2001 service medical record indicates that the 
veteran self-treated with an antibiotic after having a 
productive cough and wheezing for about a week.  The 
clinician diagnosed status post "what is probably 
bronchitis" and advised the veteran to continue the 
antibiotic.  

A March 2003 VA treatment record indicates that the veteran 
complained of a productive cough for several days.  He 
reported having bronchitis 3-4 times per year and indicated 
that he used an albuterol inhaler every day.  The record does 
not contain an assessment or diagnosis, but the clinician 
prescribed an antibiotic.

A March 2004 chest X-ray was normal.

During the December 2004 VA examination, the veteran did not 
report any symptoms of bronchitis.  However, he indicated 
that he had had bronchitis "over a year ago."  The 
respiratory examination was normal.

In a January 2005 statement, the veteran reported that he had 
had bronchitis the previous month.

The Board determines that the evidence is at least in 
equipoise and therefore supports the claim for service 
connection for bronchitis based on chronicity in service and 
continuity thereafter under 38 C.F.R. § 3.303(b).  
Specifically, the veteran's service medical records document 
continuous and persistent treatment for recurrent diagnoses 
of bronchitis, as reflected in at least four separate records 
dated February 1995, June 1998, August 1999, and August 2001.  
In addition, post-service records indicate that the veteran 
has had bronchitis at least once.  Although the veteran does 
not actually have a current diagnosis of bronchitis, he has 
credibly described continuity of relevant symptoms in the 
three years since leaving service, to include a productive 
cough.  The Board finds that it is at least as likely as not 
that the veteran has recurrent or chronic bronchitis that 
began during service.  With application of the doctrine of 
reasonable doubt, service connection for chronic bronchitis 
is warranted.  38 U.S.C.A. §§1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.   


III. Increased Ratings

a. Law and Regulations

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

In the instant case, the veteran has challenged the initial 
disability ratings, as opposed to having filed a claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (noting distinction between claims stemming 
from an original rating versus increased rating).  The 
veteran thus seeks appellate review of the RO's initial 
disability ratings because of his dissatisfaction with the 
ratings.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

b. Analysis

Skin Conditions

The veteran's service-connected benign skin conditions have 
been assigned a noncompensable disability rating under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7819-7806, 
which is under the schedule of ratings for the skin.  
Specifically, the veteran was service-connected for an upper 
lip post-biopsy scar as well as hyperkeratosis on his left 
leg, chest, and right arm.  The Board notes that the RO did 
consider the former and current versions of Diagnostic Codes 
7819 and 7806 in the July 2006 SSOC.  

The criteria for the evaluation of skin disorders were 
modified on August 30, 2002.  See 67 Fed. Reg. 49590 (2002).  
Under the old criteria, ratings under Diagnostic Code 7819 
for new, benign skin growths were rated as analogous to 
scars, disfigurement, etc.  That diagnostic code further 
indicated that, unless otherwise provided, rate Diagnostic 
Codes 7807 through 7819 as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations. 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2002).

Under the old criteria, disfiguring scars of the head, face, 
or neck were evaluated as 0 percent disabling where slight 
and 10 percent disabling when moderate.  38 C.F.R. § 4.118, 
DC 7800.  A 30 percent evaluation was warranted where there 
was severe disfigurement, especially if producing a marked or 
unsightly deformity of the eyelids, lips, or auricles.  Id.  
Where there were tissue loss and cicatrization, in addition 
to marked discoloration, color contrast, or the like, the 
next higher evaluation was assignable.  Id.

Prior to August 30, 2002, a rating of 10 percent was 
assignable for superficial scars, poorly nourished with 
repeated ulceration, or where the scar was manifested by 
tenderness and pain on objective demonstration.  38 C.F.R. § 
4.118, DCs 7803, 7804.  Scars were otherwise rated on the 
basis of limitation of the part affected.  38 C.F.R. § 4.118, 
DC 7805.

Under the former criteria for Diagnostic Code 7806 for 
eczema, a noncompensable evaluation is warranted for slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Regarding the criteria in effect after August 30, 2002, 
disfigurement of the head, face, or neck is rated under DC 
7800.  With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement, an 80 percent rating is for 
assignment.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, the disability will be 
rated at 50 percent.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement, the disability will be rated at 10 percent.  
38 C.F.R. § 4.118, DC 7800.

According to Note (1) of DC 7800, the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
are: Scar five or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Per Note (2) of DC 7800, tissue loss of the auricle is to be 
rated under DC 6207 (loss of auricle) and the anatomical loss 
of the eye is ratable under DC 6061 (anatomical loss of both 
eyes) or under DC 6063 (anatomical loss of one eye), as 
appropriate.

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803. Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805.
The revised criteria for Diagnostic Code 7806 provides that a 
noncompensable evaluation will be assigned if dermatitis or 
eczema involves less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and no more 
than topical therapy was required during the past 12-month 
period.  A 10 percent evaluation will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assigned for 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not constantly 
during the past 12-month period.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).

Service medical records establish that the veteran was 
treated in September 1999 for hyperkeratosis on his left leg 
and two other suspicious lesions, which were removed with 
liquid nitrogen.  An elliptical wedge measuring 1 cm x 5 cm 
was removed from the veteran's upper lip and diagnosed as 
actinic cheilitis.  April 2001 records reveal minimal 
improvement with topical steroids.  A shave biopsy was 
diagnosed as a hypertrophic skin lesion.  In August 2001, the 
veteran had two hyperkeratoses removed from his chest and 
right arm.  

A December 2003 VA treatment record indicates that the 
veteran had a skin tag and several keratosis removed from his 
trunk and right arm.  He was diagnosed with chest 
folliculitis and prescribed Cleocin.  A February 2004 VA 
treatment record reveals that the veteran had a skin tag on 
his abdomen and several keratoses on his chest removed.  

Upon VA examination in December 2004, the examiner noted a 
well healed, straight thin scar .75 cm close to the 
vermillion about the midline.  In the lateral aspect of the 
right lower leg there was a slightly hypochromic patch that 
was flat and smooth, measuring 1 inch x 4 inches.  No dermal 
lesion was apparent.  No skin lesions or residuals were noted 
on in the right lower quadrant.  There were several very 
small patches of seborrheic dermatitis on the scalp and along 
the veteran's hairline.  No skin lesions were noted on the 
chest, however, there was a rounded well-demarcated residual 
dime-sized hypochromic area on the upper sternum.  No skin 
lesion were noted on either arm.  There was some sign of 
onychomycosis of the toenails.
The diagnosis was (1) status post excisional biopsy of 
actinic cheilitis of upper lip with a residual scar .75 cm in 
its major diameter; (2) "most likely" status post shave 
biopsy of a patch of "probably lichen simplex chronicus 
(neural dermatitis)" with a residual slight hypochromic 
patch on the lateral aspect on the right lower leg; (3) 
"most likely" status post fulgurated skin tags and lesions 
in the right lower quadrant; (4) minimal seborrheic 
dermatitis of the scalp; (5) "most likely" status post 
keratosis of the front chest and sternum with a small 
circular dime-sized hypochromic lesion, probably residual 
from liquid nitrogen treatment, but no active lesions; (6) 
history of scaly patches on right upper and lower arms; (7) 
minimal onychomycosis of the toenails; and (8) "actinic 
dermatosis signs of veteran in exposed areas."  The examiner 
determined that "most of the veteran's claimed skin lesions 
currently are not present because of being removed or 
destroyed earlier by biopsy, fulguration, desiccation, liquid 
nitrogen treatment or curettage."

In a June 2006 correspondence, the veteran indicated that he 
receives annual evaluations from a private provider.

On the basis of the foregoing evidence, the Board finds that 
the veteran's skin condition (other than the upper lip scar) 
does not warrant a compensable rating under the old criteria.  
The Board reviewed VA outpatient treatment records dated from 
2003 to 2007, many of which show periodic treatment for the 
veteran's various skin disorders.  But none of these records 
indicates his service-connected skin disorders are manifested 
by ulceration, extensive exfoliation, crusting, or systemic 
or nervous manifestations, or that they are cosmetically 
disfiguring.  

The Board finds that the veteran's claim also fails under the 
revised rating criteria in effect since August 30, 2002.  
There is no evidence that the veteran meets the criteria 
specified in DCs 7801-7806 for scars of areas not including 
the head, face or neck, or dermatitis as contemplated by the 
Codes as detailed above.  While it is contended that the 
veteran's condition is symptomatic, the criteria for a 
compensable rating are not shown.  There is no objective 
medical evidence (i.e., physical examination findings) to 
show that the skin diseases at issue affect five percent or 
more of the entire body or five percent or more of an exposed 
area, nor does the evidence indicate that the veteran has 
been prescribed more than topical therapy during the past 12-
month period.  The Board considered the possibility of staged 
ratings, but finds no evidence to support a compensable 
rating from the time service connection was awarded.  Thus, a 
compensable rating for the veteran's skin diseases 
(hyperkeratosis and actinic cheilitis but not a lip scar-see 
below) is denied.

The Board also finds that an initial compensable rating is 
not warranted for the veteran's upper lip scar based on the 
criteria in effect prior to August 30, 2002.  Indicia of 
severe disfigurement were not present, nor was there a 
showing of tissue loss, cicatrization, marked discoloration, 
color contrast, tenderness, or the like.  There is no medical 
evidence of record showing that the veteran's upper lip scar 
produced functional impairment or was poorly nourished.  
Furthermore, there is no medical evidence of record showing 
that the veteran had eczema with exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  
While the veteran has a nursing background, the objective 
clinical findings reported by a medical doctor (M.D.), who 
has more training in the area of diagnosing and treating 
diseases, are more probative than the contentions made in 
support of a claim for compensation benefits.  

Notwithstanding the foregoing, the Board finds that a 
compensable rating for the veteran's upper lip scar is 
warranted under the new criteria because one characteristic 
of disfigurement is present.  The upper lip scar measures .75 
cm at the widest part, which is more than the .6 cm required 
for a 10 percent rating under Diagnostic Code 7800, Note (1).  
The scar is described as well healed and, as noted above, 
well under 5 percent of the entire body or exposed area is 
involved.  Likewise, systemic therapy involving use of 
corticosteroids or immunosuppressive drugs for a period of 
six weeks or more in a 12-month period is not demonstrated.  
The evidence supports a 10 percent rating under DC 7800, but 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  Therefore, the benefit of the doubt 
doctrine is not applicable to this aspect of this claim.  See 
38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).



Gastroesophageal reflux disease (GERD)

Service medical records show that a March 1998 
esophagogastroduodenscopy revealed nonspecific esophagitis.  
The veteran was prescribed medication to treat his symptoms.  
A December 2001 examination revealed that the veteran's 
heartburn was controlled with medication.

A December 2003 VA treatment note indicates that the 
veteran's GERD was controlled with medication.  

In a June 2004 statement, the veteran indicated that he takes 
Prilosec twice a day. 

A VA examination was conducted in December 2004, at which 
time the veteran complained of daily epigastric spasm and 
discomfort.  The veteran reported dysphagia for dry solid 
foods but not liquids.  He denied hematemesis, melena, 
nausea, regurgitation, or vomiting.  He indicated that his 
reflux symptoms were moderately controlled by medication.  
The diagnosis was gastroesophageal reflux disease.  

February 2006 private provider records indicate that the 
veteran underwent an endoscopy.  The diagnosis was medium 
hiatal hernia and Grade I esophagitis in the gastroesophageal 
junction.

By a February 2002 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
GERD.  The RO assigned a noncompensable disability rating 
under Diagnostic Code 7399-7346.

Under Diagnostic Code 7346, a maximum evaluation of 60 
percent is assignable for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptoms combinations productive of severe 
impairment of health.  A 30 percent evaluation is assignable 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is assignable when there are two or more symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2008). 

Given the foregoing, the Board finds that an initial 10 
percent rating is warranted for GERD.  The veteran has 
epigastric distress and occasional episodes of dysphasia.  A 
rating in excess of 10 percent is not warranted unless the 
evidence shows persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The evidence shows the 
veteran has denied having hematemesis, melena, or 
regurgitation.  His GERD symptoms are intermittent in nature 
rather than persistent; it is apparent that they are 
essentially controlled with medication and have not resulted 
in considerable impairment of health.  Thus, the veteran's 
GERD does warrant a 30 percent rating under Diagnostic Code 
7346.


ORDER

Service connection for hypercholesterolemia is denied.

Service connection for chronic or recurrent allergic rhinitis 
is denied.

Service connection for chronic bronchitis is granted.

An initial or staged compensable rating for the veteran's 
service-connected skin conditions including actinic cheilitis 
and hyperkeratosis (other than the upper lip scar) is denied.

An initial rating of 10 percent for upper lip scar, but no 
more than 10 percent, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits. 

An initial rating of 10 percent for GERD, but no more than 10 
percent, is granted, subject to the law and regulations 
governing the payment of VA monetary benefits. 


REMAND

The veteran has also claimed entitlement to initial 
compensable ratings for nephrolithiasis and hemorrhoids; a 
rating in excess of 10 percent for degenerative joint 
disease, right great toe; and service connection for food 
allergies or residuals of same.  The Board finds that 
additional development is warranted to address these issues.  
38 C.F.R. § 19.9 (2008).  

Compensable Rating for Nephrolithiasis

Service medical records establish that the veteran passed a 
kidney stone in April 1995.  A January 1994 kidney ultrasound 
revealed no kidney stones.  A December 2004 VA examination 
revealed "no evidence of residual disease secondary to 
nephrolithiasis."  Although March 2007 VA treatment records 
indicate that the veteran had elevated liver enzymes, another 
ultrasound showed no kidney stones.  However, in a June 2006 
correspondence, the veteran contended that he had recently 
been treated by a private provider and subsequently passed a 
small kidney stone.  These post-service medical records have 
not been obtained and are relevant to this appeal.  VA's duty 
to assist includes making reasonable efforts to obtain 
relevant post-service medical records.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. 
§ 3.159(c)(1)(2) (2008).  Consequently, on remand, the RO 
should attempt to obtain all post-service medical records 
identified by the veteran.  Id.  

Compensable Rating for Hemorrhoids

Service medical records establish that the veteran has a long 
history of hemorrhoids with surgical repair.  A December 2001 
examination revealed no external hemorrhoids.  

Post-service records reveal that the veteran complained of 
recurrent rectal bleeding in March 2003.  He underwent a 
flexible sigmoidoscopy in September 2003, which revealed no 
focal abnormality.  In May 2004, the veteran complained of 
rectal irritation and bleeding, which the examiner noted was 
a "chronic issue."  

In the December 2004 VA examination, the veteran reported 
infrequent episodes of rectal bleeding.  He indicated that 
suppositories had been effective in controlling the bleeding.  
The examiner initially noted that the veteran had not had any 
bleeding for three months.  However, later in the report, the 
examiner stated that the veteran had not experienced any 
bleeding for three weeks.  A physical examination revealed a 
1 cm external rectal hemorrhoid with no evidence of 
thrombosis, tenderness, or bleeding. 

In June 2004 and June 2005 statements, the veteran claimed 
that he continued to experience rectal bleeding for as long 
as three weeks.

A February 2006 VA treatment record indicates that the 
veteran underwent a colonoscopy, which revealed Grade I 
internal/external hemorrhoids. 

Diagnostic Code 7336, located in 38 C.F.R. § 4.114, provides 
ratings for internal or external hemorrhoids.  Mild or 
moderate hemorrhoids are rated as noncompensable (0 percent) 
disabling.  Large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent  
recurrences, are rated 10 percent disabling.  Hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114.  
(Emphasis added.)  

After review of the treatment records, the Board finds the 
evidence is somewhat conflicting regarding the current 
severity of the veteran's service-connected hemorrhoids, to 
include whether there is persistent bleeding.  Therefore, a 
remand is necessary to determine the current severity of the 
disability.  38 C.F.R. § 3.327; see also, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v.  Derwinski, 1 Vet. 
App. 121 (1991).




A Rating in Excess of 10 Percent for Degenerative Joint 
Disease, Right Great Toe

Service medical records establish that the veteran was 
treated for right great toe pain in October 1994.  He was 
eventually diagnosed with hallux rigidus and underwent a 
chielectomy.  A December 2001 examination revealed that the 
veteran had experienced considerable relief of his symptoms 
but he had weather sensitive pain which he treated with over-
the-counter pain medication.  He had 20 degree decrease in 
extension with normal flexion of the right great toe.  The RO 
assigned a noncompensable rating in February 2002.

At the December 2004 VA examination, the veteran reported 
that he experienced pain after prolonged standing or walking 
and during cold/wet weather.  He complained of daily pain 
which he described as severe.  Over-the-counter pain 
medication provided minimal relief.  The veteran indicated 
that his toe pain affected his work as a registered nurse.

In a January 2005 correspondence, the veteran stated that the 
pain was unbearable when it rained.

In a June 2006 correspondence, the veteran indicated that he 
resigned from his position as registered nurse in December 
2004 because of his right great toe pain.

A September 2007 VA treatment record indicates that the 
veteran had been examined by podiatry and offered surgery.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1) (2007), which governs extraschedular 
ratings.  The Board finds that the evidence of record 
presents "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  The veteran 
has indicated that he is on his feet constantly in his 
position as registered nurse.  The December 2004 VA examiner 
noted a loss of 15 degrees at extension with normal flexion.  
There was no pain upon palpitation, but the veteran 
complained of right great toe discomfort when walking.  Such 
evidence suggests that the veteran's right great toe 
disability causes significant industrial impairment and 
renders impractical the application of regular schedular 
standards.  As such, the criteria for a referral for 
assignment of an extraschedular rating for his degenerative 
joint disease, right great toe, to 38 C.F.R. § 3.321(b)(1) 
are satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that additional development is warranted to 
address the extraschedular issue relating to the veteran's 
degenerative joint disease, right great toe.  38 C.F.R. § 
19.9.  As discussed above, the Board has determined that 
referral to proper officials for consideration of an 
extraschedular rating is warranted for the veteran's service-
connected degenerative joint disease, right great toe.  Prior 
to this referral, the AMC/RO must conduct any development 
deemed necessary, to include contacting the veteran to 
determine if he had any additional evidence that was relevant 
to the question of whether this condition has caused marked 
interference with employment, to include records or a 
statement from a current or former employer.  The Board notes 
that in a June 2006 correspondence, the veteran indicated 
that he had recently been treated by a private provider, who 
recommended surgery.  These post-service medical records have 
not been obtained and are relevant to this appeal.  VA's duty 
to assist includes making reasonable efforts to obtain 
relevant post-service medical records.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. 
§ 3.159(c)(1)(2) (2008).  Consequently, on remand, the RO 
should attempt to obtain all post-service medical records 
identified by the veteran.  Id.  

Service Connection for Food Allergies

Service medical records establish that the veteran was 
treated twice for allergic reactions - in February 2001 after 
eating pre-packaged clams, and in August 2001 after eating 
pasta salad.  The August 2001 clinician noted that the 
veteran became flushed and experienced swelling of the 
extremities and hives.  His assessment was "systemic 
allergic reaction to unknown foods."  He recommended an 
allergy consultation and prescribed an Epi Pen.  However, the 
veteran stated in his Form 9 that he did not receive this 
evaluation prior to discharge.  The October 2001 separation 
examination does not reflect any pertinent complaints.  The 
December 2001 examination report indicates that the veteran 
was allergic to both Baycol and Zocor.

In the December 2004 examination, the veteran described an 
August 2001 in-service allergic reaction.  He also gave a 
history of an allergic reaction to Baycol several years 
prior.  However, no opinion as to the etiology of the 
veteran's food allergies was given.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Court stressed that the 
criteria for obtaining a VA examination is a low threshold.  
As there is medical evidence of food allergies, to include a 
diagnosis of an unknown food allergy during service, the 
Board finds that a VA examination that includes an opinion 
addressing whether there is a current diagnosis of a 
disability (e.g., food allergy; residuals of food allergies; 
chronic or recurrent food allergies) that is linked to any 
incident of or finding recorded during service is warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify the medical 
care provider who treated him for kidney 
stones since January 2006.  After securing 
the necessary release and authorization 
from the veteran, obtain copies of these 
records as well as  outstanding private 
treatment records from Michael E. Toney, 
D.P.M. (initials used to protect privacy), 
from January 2006, and associate them with 
the claims file.  A copy of any negative 
response(s) should be included in the 
claims file. 

2. The veteran should be scheduled for a 
VA examination for the purpose of 
determining the current severity of his  
service-connected hemorrhoids.  The claims 
file should be sent to the examiner. 

Following the review of the relevant 
evidence in the claims file and the 
clinical examination, the examiner  should 
comment on the following: 

Provide a description of any 
existent external and internal 
hemorrhoids that may be present.  
The clinician should specifically 
note whether or not there are large 
or thrombotic hemorrhoids that are 
irreducible, with excessive 
redundant tissue, evidencing 
frequent recurrences.  The examiner 
should also note whether the 
service-connected hemorrhoids are 
manifested by persistent bleeding 
and, if so, whether such causes 
secondary anemia; and indicate 
whether the veteran's hemorrhoids 
have caused any fissures.

3. The veteran should be scheduled for a 
VA examination, to include appropriate 
tests, to determine the nature and 
etiology of any food allergies or 
residuals of same and, if present, 
specifically note whether this disorder 
was incurred during service or is 
otherwise linked to some incident of 
active duty.  The claims file should be 
sent to the examiner. 

Following the review of the relevant 
evidence in the claims file and the 
clinical examination, the examiner  should 
comment on the following: 

If the clinician determines that the 
veteran currently suffers from food 
allergies or residuals of same, is 
it at least as likely as not (50 
percent or greater probability) that 
any current food allergy or related 
disorder began during service or as 
the result of some incident of 
active duty?

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.  

If the clinician is unable to determine 
any of the preceding without resort to 
speculation, he or she should so indicate. 

4. The AMC/RO should provide the veteran 
written notification specific to the claim 
for an extraschedular rating for 
degenerative joint disease of the right 
great toe loss under 38 C.F.R. § 
3.321(b)(1), to include informing him of the 
relevancy of any evidence from an employer 
or former employer, supervisor, or co-
workers relating to his claim of significant 
work impairment caused by his right great 
toe disorder.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to this aspect of 
his claim.

5. Thereafter, the AMC/RO must refer the 
case to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service for consideration of an 
extraschedular evaluation for the veteran's 
service-connected degenerative joint 
disease, right great toe.  38 C.F.R. § 
3.321(b) (2008).  If the veteran is not 
satisfied with the decision, he and his 
representative should be provided an SSOC.  
A reasonable period of time for a response 
should be afforded.

6. Thereafter, the veteran's claims for initial 
or staged compensable ratings for 
nephrolithiasis and hemorrhoids must be 
readjudicated on the basis of all of the 
evidence of record and governing legal 
authority, and the extraschedular claim, if 
denied, should be returned to the Board for 
further consideration.  

No action is required of the veteran until he is 
otherwise notified by the AMC or RO.  

By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition 
warranted in this case.  If the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, the veteran and his representative 
must be provided with a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


